Citation Nr: 0205454	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
September 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.

The veteran's claim was remanded by the Board in August 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's military records do not indicate engagement 
in combat with the enemy or direct combat participation.  

3.  The veteran's alleged stressors are not corroborated by 
credible evidence. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that his last duty assignment was 
with the 2nd Aircraft Maintenance Battalion.  His specialty # 
was 67N20, and his specialty title was that of a helicopter 
mechanic.  The related civilian occupation is listed as an 
Aircraft Engine Mechanic.  

The veteran's DA-20 shows that he served in Vietnam from 
April 26, 1966, to August 31, 1967.  Beginning April 27, 
1966, his principal duty was a helicopter mechanic with the 
"408th TC Det".  On September 15, he was dropped from the 
rolls for desertion, and on October 12, he returned from AWOL 
status.  The veteran was court-martialed for having gone 
AWOL.  Beginning October 13, his principal duty was a 
helicopter repairman with the 408th TC Det.  He received the 
Vietnam Service Medal with a Bronze Silver Star.  

Service medical records show that at separation, the 
veteran's psychiatric evaluation was normal.  He reported 
that he did not have any nervous trouble of any sort.  

In a November 1994 stressor statement, the veteran reported 
that from 1965 to 1968, he was a helicopter mechanic, and 
door gunner.  He reported that he was he was in combat 
against the enemy at "Laikhe."  He reported having to pick 
up bodies that had been dead for 3-4 days.  He described a 
man dying as he held on to him, and helping a friend who had 
been hit hold his viscera in his belly.

The veteran underwent a VA examination for PTSD in November 
1994.  The veteran described two events from service.  He 
described involvement in a search and destroy mission where a 
village was attacked, and he went AWOL from his company for 
30 days.  He stated that he operated in the backcountry 
during this time.  He also described picking up 6 dead bodies 
as a member of a helicopter crew.  He stated that while in 
Vietnam, he was assigned to a helicopter crew, and at various 
times was a door-gunner and crew chief and also did 
maintenance.  The examiner's diagnosis was PTSD with 
associated dissociative symptomatology with mild-to-moderate 
symptomatology.  

VA treatment and hospitalization records were submitted from 
1994 and 1995 showing diagnoses of PTSD.  The veteran 
recounted his stressors during three of these visits.  In 
August 1994, the veteran stated that he was sent to Lai Khe 
and was there for over 1 year in helicopter maintenance and 
repair.  He indicated that he was also a door gunner and flew 
out on various different helicopters, and that he picked up 
troops and bodies at times.  He described being court-
martialed, and that he took off and went off with other units 
for 30 days.  He described seeing a friend of his blown up 
with a grenade on a convoy.  In September 1994, the veteran 
described being a crew chief and door gunner in Vietnam.  He 
described the death of his friend "[redacted]" who 
was shot and died in his arms (it was noted in parentheses 
that "[redacted]" was confirmed KIA).  The veteran 
also recounted stressors in October 1994.  He described one 
person being killed who grabbed his hand and said, "Why 
me?"  He described being in the field, in firefights, and 
seeing people injured who were "shot up pretty bad."  

The veteran's wife submitted a statement dated November 1995, 
wherein she recounted what she remembered occurring at the 
veteran's hearing.  

The veteran was afforded a hearing before the RO in November 
1995, a transcript of which has been associated with the 
claims folder.  He testified that he served in Vietnam from 
June 1966 to 1967, in the Iron Triangle.  He described flying 
2-3 missions per week, sometimes more frequently, with duties 
of crew chief and door gunner.  He indicated that his 
helicopter was hit in Vietnam, but no injuries were 
sustained.  He testified that around one week after the 4th 
of July 1966, he volunteered for a special duty of picking up 
bodies which had begun to decompose.  He described serving on 
a gun ship protecting the ship from ground fire from the 
sides because the gun ship had to turn and line up in order 
to see the mounted guns.  He described a special mission of 
picking up men who had been hit in the field.  He recounted 
that one man had been hit in the leg, one in the arm (which 
was barely hanging on), and one in the gut, and that he died 
before they could return.  He stated that during Vietnam, he 
was in the 173rd, 408th TC Detachment.  He described seeing a 
psychiatrist beginning around July 1994.  

In November 1996, the RO had a conversation with the 
Environmental Support Group (ESG) in which it described the 
veteran's claimed stressors.  A report of contact was made of 
this conversation.  Per the veteran's description, it noted 
that the veteran had been assigned to Lai Lai Khne, and had 
duty as a helicopter mechanic, crew chief, and door gunner.  
It reported the stressors that the veteran had previously 
described.  

In November 1996, the RO determined that the veteran did not 
engage in combat with the enemy.  It determined that the 
veteran's claimed inservice stressors were too vague to be 
verified.  

The veteran's claim was remanded by the Board in August 1998.  
It was remanded so that an attempt could be made to verify 
the veteran's alleged stressors.  

In October 1998, the RO wrote to the National Archives 
requesting all pertinent records to include morning reports 
for the veteran's units.  

In October 1998, the RO wrote to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) asking for 
supporting evidence of the veteran's claimed stressors.  

In November 1998, the National Archives wrote to the veteran 
that morning reports for the period in which the veteran was 
interested in were in the custody of the National Personnel 
Records Center in St. Louis. 

The USASCRUR submitted a letter in September 1999 and 
enclosed a copy of the Operational Report-Lessons Learned 
(OR-LL) documents submitted by the 11th Combat Aviation 
Battalion, which was reported to be the higher headquarters 
of the 408th Transportation Detachment, the veteran's unit of 
assignment during Vietnam.  The veteran was informed of the 
contents of this letter in a Supplemental Statement of the 
Case.  The OR-LL was for the period May 1 through July 31, 
1966, and revealed the unit's locations, missions, 
operations, and significant activities.  It wrote that 
morning reports could be obtained directly from the National 
Personnel Records Center, and that the records should be 
requested for a 3-month period and include relevant unit 
designations at the company and battalion levels.  It wrote 
that in order to conduct meaningful research, the veteran had 
to provide the "who, what, where, and when" of each 
stressor.  

It was unable to verify that the veteran participated in 
search and rescue missions or bagged and/or assisted with 
dead and wounded personnel.  It was also unable to document 
that the veteran performed duties as a door gunner.  It could 
only verify that by the veteran's DA Form 20 that he was a 
helicopter mechanic repairman during his tour in Vietnam.  

It wrote that U.S. Army casualty files listed Lance Corporal 
[redacted] ([redacted]) as being non-hostile dead on 
July 11, 1965, and documented that he was in the Marine Corps 
and died before the veteran's arrival in Vietnam.  

In November 1999, the RO requested morning reports of the 
"408th Trans Det, 11th CBT AVN BN" from May 1966 to July 
1966, for anything containing remarks regarding helicopter 
door gunner, or crew chief.  A response was received that the 
allegation had been investigated, but that the morning 
reports would not show information regarding a helicopter 
door gunner or crew chief.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  He was informed of such evidence in his March 
1995 Statement of the Case, as well as in his May 1996, 
November 1996, October 1999, and December 2001 Supplemental 
Statements of the Case.  Moreover, VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and he has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  In addition, as will be 
discussed below, the Board finds that the medical evidence of 
record is sufficient to consider his claim and that an 
additional medical examination is not necessary.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001)); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As all VCAA notice requirements have 
been met, the veteran is not prejudiced by appellate review 
at this time without further RO adjudication after enactment 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, prior to the filing of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f).  

While the RO applied both the old and the new criteria to the 
veteran's claim, the Board finds that the old and new 
criteria for evaluating PTSD claims are substantially the 
same.  Both versions of the applicable regulation require 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. at 138.  The new revisions serve 
primarily to codify the Court's decision in Cohen, and bring 
38 C.F.R. § 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Even if it is assumed that the 
new regulation did change the applicable criteria, the Board 
notes that the RO already applied the old and new criteria to 
the veteran's claim.  

The Board next notes that according to the veteran's DD-214, 
he has not received the Purple Heart, Combat Infantryman 
Badge, or similar combat citation indicating participation in 
combat.  He received the Vietnam Service Medal with a Bronze 
Silver Star, but this does not indicate combat.  Although the 
veteran described being in combat against the enemy at "Lai 
Khe", the service personnel records do not support this 
contention.  Rather, the service personnel records show that 
the veteran served in the "Headquarters Company, 5th Comm. 
Battalion" while in Vietnam, with his duty that of a 
helicopter mechanic.  Therefore, the Board finds that the 
veteran did not engage in combat with the enemy, therefore, 
it must next determine whether the veteran's claimed 
stressors are corroborated sufficiently by service records or 
other sources to establish the occurrence of the claimed 
stressful events.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).  

The veteran described his reputed stressors on 5 occasions: 
in a November 1994 statement; at a November 1994 VA 
examination; at a November 1995 hearing; and while being seen 
as an outpatient in August 1994, September 1994, and October 
1994.  The RO has repeatedly requested that the veteran 
provide more specific information about his alleged 
stressors, but he has not responded.  

The veteran's reported stressors include: picking up bodies 
of people that had been dead for 3-4 days; having his friend 
[redacted] be shot and die in his arms; helping a 
friend (who had been hit) hold his viscera in his belly; 
being a door gunner and flying on various different 
helicopters; involvement in a search and destroy mission 
where a village was attacked while the veteran was AWOL, and 
operating in the backcountry for 30 days; seeing a friend of 
his blown up with a grenade on a convoy; seeing a person who 
was killed, grab his hand, and ask, "Why me?"; being in the 
field and seeing people injured who were "shot up pretty 
bad"; flying 2-3 missions per week, sometimes as a crew 
chief and sometimes as a door gunner; and, serving on a gun 
ship protecting the ship from ground fire.

The information that the veteran provided about his alleged 
stressors (along with his service records) was forwarded to 
the National Archives and the USASCRUR in October 1998.  
Neither agency was able to verify the veteran's alleged 
stressors.  The USASCRUR forwarded OR-LL documents for the 
relevant time in question, and wrote that in order to conduct 
meaningful research, the veteran had to provide the "who, 
what, where, and when" of each stressor.  

Regarding specific stressors, the USASCRUR wrote that it was 
unable to verify that the veteran participated in search and 
rescue missions or that he bagged and/or assisted with dead 
and wounded personnel, or that he performed duties as a door 
gunner.  Regarding the veteran's allegation that "[redacted] 
[redacted]" was shot and died in his arms, it reported that 
Mr. [redacted] ([redacted]) died on July 11, 1965 (which was 
before the veteran arrived in Vietnam), in a non-hostile 
death.  

Regarding the veteran's alleged stressor of being involved in 
a search and destroy mission where a village was attacked (he 
described this at his November 1994 VA examination), the 
veteran contends that this occurred when he was AWOL from his 
unit and while he was operating in the backcountry for 30 
days.  While the service personnel records show that the 
veteran was AWOL from September 15, 1966, to October 12, 
1966, the stressor that the veteran described can not be 
verified since he was not with a particular unit during this 
time.

When the RO notified the veteran about USASCRUR's inability 
to verify his stressors, he did not come forth and describe 
them with the required specificity to verify them.  The Board 
notes that the duty to assist is not always a one-way street.  
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, if the 
veteran does not reveal the alleged stressors, together with 
the dates and places, there is no way to corroborate, or even 
attempt to corroborate, the information.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In short, the service records do 
not corroborate the veteran's statements, he has not supplied 
the necessary details to verify that any stressor events took 
place, and the USASCRUR and National Archives were not able 
to verify his alleged stressors.  As such, the Board 
determines that the veteran's claimed stressors have not been 
verified by competent evidence.

In summary, the veteran was diagnosed as having PTSD decades 
after service, and the diagnosis was based on the veteran's 
uncorroborated accounts of traumatic events during service.  
The RO has attempted to obtain additional information from 
the veteran in order to verify the alleged stressors.  
However, the veteran has not responded to the RO's request 
for more information regarding the stressors with enough 
specificity so that the alleged stressors could possibly be 
verified.  

Thus, the Board finds that the veteran did not engage in 
combat with the enemy and his accounts of alleged stressful 
events in service are not corroborated by the service records 
or any other source.  See Cohen, 10 Vet. App. 128, 147 
(1997); Moreau, 9 Vet. App. 389, 394-95 (1996); Doran, 6 Vet. 
App. 283, 289-90 (1994); 38 C.F.R. § 3.304(f).  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

Service connection for PTSD is denied.  








		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



